This action having been brought by Agreement of Parties under the Direction of the Court, to try the Property of a certain Negro Prime, and a Verdkft and Judgment having paffed in favor of the Plaintiff, It is ordered by the Court, on the Motion of Mr- Boulton for the Plaintiff, that the faid Negro Prime now in the Cuftody of the Sheriff of Hunterdon, agreeably to an Order of *16thi~ Court of May Term laft, be delivered to the faid Moore Furman, Efq. Agent of Forfeitures for the County of Hunterdone. *